                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

GERALD A. DAVIS,                            )
AIS #171203,                                )
                                            )
          Petitioner,                       )
                                            )
 v.                                         ) CIVIL ACTION NO. 2:19-CV-714-WHA
                                            )
WARDEN McCOVERY,                            )
                                            )
          Respondent.                       )

                                        ORDER

       This 28 U.S.C. § 2241 petition for writ of habeas corpus is before the court on the

December 19, 2019 Recommendation of the Magistrate Judge (Doc. #18). There being no

timely objection to the Recommendation, and after an independent review of the file, it is

       ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED.

       2. The 28 U.S.C. § 2241 petition for habeas corpus relief filed herein is DENIED.

       3. This case is DISMISSED without prejudice so that the petitioner may exhaust

his available state court remedies.

       A separate Final Judgment will be entered.

       DONE this 15th day of January, 2020.



                                           /s/ W. Harold Albritton
                                      SENIORUNITED STATES DISTRICT JUDGE
